Citation Nr: 0004673	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-10 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for mesenteric artery 
and left lower extremity vascular occlusion with ischemic 
bowel and left popliteal thrombosis as secondary to service-
connected organic heart disease due to coronary 
atherosclerosis.  

2.  Entitlement to an increased evaluation for organic heart 
disease due to coronary atherosclerosis, currently evaluated 
as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran has been certified as having had active service 
from November 1967 to October 1973, and from March 1974 to 
October 1982.

This appeal to the Board of Veterans' Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah in February 
1998.

The issue shown as #1 on the title page of this decision was 
characterized by the RO as entitlement to service connection 
for blood clots in the bowel and left leg.  However, after 
reviewing the claim with regard to all of the evidence of 
record, the Board finds that the issue is more accurately 
addressed as shown as #1 on the title page.


FINDINGS OF FACT

1.  The veteran's mesenteric artery occlusion with ischemic 
bowel requiring bowel resection, and left popliteal artery 
thrombosis is most probably due to ischemic (atherosclerotic) 
peripheral vascular disease which cannot reasonably be 
dissociated from his service-connected organic heart disease  
due to coronary atherosclerosis.

2.  The veteran's organic heart problems, post myocardial 
infarctions, are manifested by mild chest pain several times 
a week, and require medications; more than light manual labor 
is probably not feasible under old criteria but the veteran 
is not limited to sedentary employment and there is no sign 
of congestive heart failure or other more significant 
functional limitations.



CONCLUSIONS OF LAW

1. Mesenteric artery occlusion with ischemic bowel and left 
popliteal artery thrombosis secondary to atherosclerotic 
peripheral vascular disease is proximately due to or the 
result of service-connected organic heart disease due to 
coronary atherosclerosis.  38 U.S.C.A. § 5107 (West 1991);  
38 C.F.R. § 3.310 (1999).

2.  The criteria for an evaluation in excess of 60 percent 
for organic heart disease due to coronary atherosclerosis are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.104, Diagnostic Code 7005 (effective prior to 
January 12, 1998); 38 C.F.R. § 4.104; Diagnostic Code 7005; 
62 Fed.Reg. 65207-65224 (Dec. 11, 1997) (effective January 
12, 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Mesenteric 
artery and left lower extremity vascular 
occlusion with ischemic bowel and left 
popliteal thrombosis as secondary to 
service-connected organic heart disease 
with coronary atherosclerosis.

Criteria

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  





The United States Court of Appeals for Veterans Claims 
(Court) has held that the term "disability" refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  

The Court has clearly indicated that this is not intended to 
limit a grant of service connection to those disabilities 
which were present in service or within a year thereafter, 
but also contemplates a chronic disability for which there is 
a credible medical opinion that there is a link between 
current disability and the in-service injury or disease.  
See, i.e., Caluza v. Brown, op. cit..  The Court further 
concluded that "satisfactory" evidence meant "credible" 
evidence as characterized in Caluza, supra, aff'd, 78 F.3d 
604 (Fed. Cir. 1996); see also Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  



However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

The credibility and weight to be attached to these opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual Background

Service medical records show that the veteran experienced an 
inferior myocardial infarction in May 1982, while on active 
duty.  An episode during that hospitalization was initially 
described as ventricular fibrillation, but this was later 
felt to have been a reinfarction.  At that time, he was 
diagnosed as having mild congestive failure.  He was later 
rehospitalized at another facility for cardiac 
catheterization and had an episode of sharp chest pain that 
did not respond to Nitroglycerin.  

A rating of 100 percent was assigned for the veteran's 
service connected organic heart disease due to coronary 
atherosclerosis from October 15, 1982 (the day following 
separation from service) until January 1, 1983 at which time 
a 60 percent evaluation was assigned.

On VA examination in 1983, the veteran repeated the above 
cited history and said that he had been told at the time that 
two coronary vessels were then completely occluded and that 
surgery would not be of benefit.  Since then, he had taken 
medications including Anturane, Procardia, Propranolol and 
Nitroglycerin as needed, and continued being seen as an 
outpatient at a military facility.  An electrocardiogram 
(ECG) showed sinus bradycardia, inferior wall myocardial 
infarction of unknown age, possible acute or recent, and 
nonspecific ST-T abnormalities.  The pertinent VA diagnosis 
was organic heart disease due to coronary atherosclerosis 
with history of myocardial infarction x 2 and with angina 
pectoris, cardiac functional Class II.   

On VA hospitalization in July 1989, it was noted that the 
veteran had had a history of myocardial infarction 
complicated by ventricular fibrillation in 1982, and another 
infarction later that same year for which condition he 
continued to take Procardia, Inderal, Lopid and Aspirin.  He 
had complaints of increasing shortness of breath, chest pain, 
nausea and diaphoresis, and was admitted for a determination 
as to whether he had had another infarction.  

An ECG showed similar findings to those in 1989 with the 
addition of ST segment flattening and T-wave changes in the 
lateral leads.  Various changes were made to his medications.  
The veteran's discharge diagnosis was unstable angina.

A VA examination was undertaken in 1996, although the 
examiner noted that the veteran had been recently under 
treatment, and absent those records, definitive conclusions 
could not be reached.  

Private evaluative and clinical reports as well as several 
private physicians' statements are in the file.  In March 
1996, the veteran had abdominal complaints and an endoscopy 
was considered.  

Because of his past cardiac history, however, an exercise 
thallium study was done.  The EKG portion was unremarkable 
but the thallium portion showed inferior posterior wall 
myocardial infarction and septal and peri-infarction 
ischemia.  He was recommended for cardiac catheterization.  

Further private treatment records were submitted showing that 
in early April 1996, the veteran had been admitted to private 
hospitalization for a left heart catheterization with 
selective coronary angiography.  Angiographic findings 
included a normal sized left ventricle with an akinetic 
inferior and inferoapical wall segment and estimated ejection 
fraction of 51%.  

Coronary angiography showed the left anterior descending 
coronary artery had a wall irregularity with no more than a 
30% stenosis.  The circumflex coronary artery also had 
significant wall irregularity without significant occlusive 
disease.  The right coronary artery showed a long segment of 
probable old dissection with recanalization in its mid 
portion.  This gave rise to a large acute marginal branch and 
two RV freewall branches.  The right coronary artery was 
totally occluded and received collateral flow from the left 
coronary artery system.  The diagnoses were severe akinetic 
inferior and inferoapical wall segments with decreased left 
ventricular ejection fraction and severe single vessel 
coronary artery disease.  

The physician recommended that endoscopy proceed, as he 
needed to be treated medically but there was no significant 
evidence that revascularization would alleviate his symptoms 
at that point.

Another report of the April 1996 care shows that about two 
months before, the veteran developed left lower extremity 
calf region white pain in the middle of the night.  By the 
time he had gotten to the emergency room, there was no more 
pain and catheterization was not then done.  However, after 
the later catheterization, he again became aware of white leg 
pain in the calf which continued to a lesser extent for 
several days.  An ultrasound showed an occlusive wave form in 
the mid distal popliteal region with moderate collateral flow 
suggesting a clot which was felt to be possible chronic in 
nature.

The veteran gave his consent for angiography of the left 
lower extremity as well as for Urokinase and possible balloon 
dilatation.  The subsequent surgical reports are in the file 
showing that when a pigtail was placed in the common left 
iliac artery and unilateral left runoff was performed, there 
was clot in the trifurcation region.  The catheter was moved 
and other procedures undertaken, and there was some mild 
improvement with much of the clot moving to partially occlude 
some of the vessels.  Slow overnight infusion was undertaken.  
A repeat angiogram the following morning showed essential 
total resolution of all of the clot.  

The runoff showed no significant stenosis or thrombus until 
the terminal popliteal region.  There was found near 
occlusive clot for a distance of about 4.5 cm., the origins 
of the anterior tibial, posterior tibial and peroneal vessels 
all contained at least small amounts of clot, but the 
majority of the clot was within the terminal popliteal region 
prior to their origins.  That clot was non-occlusive but 
other findings suggested additional clot was possible.  After 
250,000 units of Urokinas there was less thrombus in similar 
position but after 500,000 units, there was essential 
occlusion of the posterior tibial and peroneal vessels with 
narrowing of the anterior tibial artery seen.  

Further overnight fusion helped with near resolution of the 
thrombus but irregularity in the origins of the tibial 
arteries were then identified as showing stenoses.  There was 
stenosis of about 70-80% of the origin of the posterior 
tibia.  There was an irregularity approximately 40% stenosis 
of the proximal 2.5 cm. of the peroneal artery with what was 
felt to be possible ulceration or dissection in the proximal 
portion.  Anterior tibial vessel continued to have show flow 
suggesting occlusion further down .  There was no dorsal 
pedis pulse.  

The initial assessment was that the procedure had been 
satisfactory; and that the findings were consistent with the 
fact that the veteran was a trucker who was required to sit 
for long periods of time as this thrombus was growing at the 
level of the stenosis rather than necessarily embolus from 
another source.  

Anticoagulation therapy was recommended, and he was to have a 
limited Doppler study in several weeks of the left popliteal 
and runoff vessels as an outpatient.  It was also noted that 
prior to taking him off the Coumadin, a transesophageal 
echocardiogram should be entertained.  At discharge, the 
veteran had a strong right dorsalis pedis pulse with near 
absent right posterior tibia pulse, and a strong left 
posterior tibial pulse with trace dorsalis pedis pulse. 

In April 1997, the veteran was admitted to private 
hospitalization with leukocytosis, abdominal pain, nausea. 
vomiting and a small amount of diarrhea in addition to 
continued chest pain and other long standing symptoms.  He 
was placed on antibiotics and initially seemed to do better, 
but nonetheless he developed more severe abdominal tenderness 
and distention.  

It was initially thought that the possibility of an ischemic 
process was suggested and a surgical consultation was 
recommended.  It was noted that in the situation of the 
arterial occlusion in his leg the year before, a source had 
not been found for the emboli.  Private physicians evaluated 
him for the current abdominal problems and a laparotomy 
showed several feet of ischemic distal bowel which was 
resected.  

Several evaluative statements are in the file from the 
physicians who treated the veteran for the above complaints.  
It was noted that in the case of both the left leg and 
abdominal symptoms, he was experiencing clots for which there 
was no obvious cardiac source.  Accordingly, it was felt that 
the etiologies were either an embolic event, recent versus 
previous showering with recent occlusion of the mesenteric 
artery.  Initially one physician thought that it was less 
likely that he had atherosclerotic disease in his mesenteric 
arteries, but again it was felt that this would remain a moot 
point absent testing that could not be undertaken.  As to the 
source of emboli in general, it was felt that an 
transesophageal echocardiography might resolve that question, 
but since he was to remain on long-term anticoagulant 
therapy, this would remain an academic point.

The final impression given by one treating physician, dated 
at hospital discharge in April 1997, was "mesenteric artery 
occlusion with irreversible ischemia of about four and a half 
feet of ileum".  

On a hospital visit in August 1996, it was noted that the 
veteran had returned for a follow-up having stopped the 
anticoagulant therapy.  He had continued heart burn and 
dyspepsia.  Peripheral pulses showed strong right dorsalis 
pedis pulse with a near absent right posterior tibial pulse, 
and a strong left posterior pulse at the tibia but near 
absent pulse at the left dorsalis pedis, all of which was 
unchanged.

The case was referred to VA physicians for an assessment 
stated as to whether the blood clots in his left leg and 
bowel were etiologically related to his heart.  

VA examination and assessments in November 1997 including 
segmental study, showed absent Dopplerable pulse of the right 
posterior tibial artery and dorsalis pedis artery on the 
left, suggesting segmental occlusive disease. 

An addendum was submitted in January 1998 noting that 
specialized tests had been conducted.  It was noted that 
emboli were strongly considered as a basis for the mesentery 
artery occlusion and the vascular occlusion in the left lower 
extremity.  

However, the examiner noted that no source for the emboli had 
been demonstrated within the heart.  Accordingly, it was felt 
that "the most probable explanation for the mesenteric and 
left lower extremity vascular occlusion is ischemic 
(atherosclerotic) peripheral vascular disease". 

Analysis

Initially, the Board notes that the veteran's claim for 
service connection for mesenteric artery and left lower 
extremity vascular occlusion with ischemic bowel and left 
popliteal thrombosis as secondary to service-connected 
organic heart disease due to coronary atherosclerosis is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a). 

And while certain additional specialized tests may be 
possible, they are not felt to be necessary, and the Board is 
satisfied that all relevant facts have been properly 
developed, and that an adequate evidentiary basis is already 
of record for an equitable disposition of the claim at this 
time.  No further assistance to the veteran is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

The Board would note that it is not a question of whether the 
veteran's heart, for which he has service connection for a 
disease process relating thereto, caused his blood clots 
[which in turn required abdominal surgery and left leg 
problems, etc.] but rather whether there is a plausible basis 
for finding that there is a basic underlying common element 
which is the source for and is causing all of his 
atherosclerotic disability in all of its component parts.  If 
this latter scenario can be established, the veteran is 
clearly entitled to secondary service connection pursuant to 
38 C.F.R. § 3.310 and under the tenets of Allen, op. cit. 

After review of the extensive private and VA evidence in the 
case, including numerous expert opinions, the Board finds 
that there is a reasonable probability that atherosclerosis 
has been responsible not only for the veteran's longstanding 
coronary heart disease, but that unfortunately, it is now 
also accountable for his mesenteric and left leg problems. 

In fact, that appears to be the definitive conclusion of both 
VA and private physicians.  There is simply no persuasive 
evidence or medical opinion of any kind to the contrary.  And 
pursuant to Colvin and other Court holdings, VA and the Board 
are utterly precluded from substituting some other judgment 
or commentary just because it might be preferred that the 
opinion was something other than what was so stated.  

Accordingly, the Board notes that there does exist sufficient 
competent medical evidence of record to permit such a 
conclusion, namely that the veteran's atherosclerotic 
processes involving his peripheral system (including an 
ischemic bowel problem which required surgical intervention; 
and onsite clotting and ischemic blockage demonstrated in the 
circulatory system involving the left lower extremity), is 
virtually indistinguishable from the underlying 
atherosclerotic process which is and has long been the source 
of his service-connected organic heart disease due to 
coronary atherosclerosis.  

The evidence and credible medical opinion accordingly thereby 
permits a grant of entitlement to service connection on a 
secondary basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.310(a).


II.  Entitlement to an evaluation in 
excess of 60 percent for organic heart 
disease due to coronary atherosclerosis.

General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Conclusions reached on any given medical issue to include a 
determination with regard to such things as degree or extent 
of functional impairment of a disability, etc., the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has repeatedly admonished 
that VA cannot substitute its own judgment or opinion for 
that of a medical expert.  See, i.e., Colvin v. Derwinski, 1 
Vet. App. 761 (1991).  

The Court has also held that a determination with regard to 
both entitlement to the assignment of specific ratings must 
be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in diagnostic codes by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

As will be discussed below in pertinent part, in this case, 
the Board has considered whether other rating codes might be 
more appropriate than the ones used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin. 38 C.F.R. § 4.20 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1999).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994);  Fanning v. Brown, 4 Vet. 
App. 225 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Special Criteria

Relatively concurrent with the pendency of this appeal, VA 
published new regulations for rating disability of the 
cardiovascular system.  Under pertinent judicial holdings, 
the veteran is entitled to the benefit of that provision, new 
or old, which is to his greatest advantage.  

Prior to January 12, 1998 the Diagnostic Code for rating 
infarction(s) of the myocardium [due to thrombosis or 
embolism] provided that disability should be rated as 
arteriosclerotic heart disease. 38 C.F.R. § 4.104, Diagnostic 
Code 7005.

Arteriosclerotic heart disease during and for 6 months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc., is rated as 100 
percent disabling.  After 6 months, with chronic residual 
findings of congestive heart failure or angina on moderate 
exertion or more than sedentary employment precluded a 100 
percent rating is provided.  

Following typical history of acute coronary occlusion or 
thrombosis as above, or with history of substantiated 
repeated anginal attacks, more than light manual labor not 
feasible is rated as 60 percent disabling. 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1999).

On or after January 12, 1998, Note 2 to 38 C.F.R. § 4.104 
indicates that one MET (metabolic equivalent) is the energy 
cost of standing quietly at rest and represents an oxygen 
uptake of 3.5 mm. per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation and 
a laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  

For rating arteriosclerotic heart disease (coronary artery 
disease): With documented coronary artery disease resulting 
in: chronic congestive heart failure, or; workload of 3 METS 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent is rated as 100 percent 
disabling. With more than one episode of acute congestive 
heart failure in the past year, or ; workload of greater than 
3 METS but not greater than 5 METS results in dyspnea, 
fatigue, angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
When workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
ECG or X-ray, 30 percent is assignable.  A 10 percent rating 
is assignable for lesser impairment under 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1999).

Under the revised provisions, a myocardial infarction: during 
and for three months following myocardial infarction, 
documented by laboratory tests is rated as 100 percent 
disabling. 

Thereafter: With history of documented myocardial infarction, 
resulting in: Chronic congestive heart failure, or; workload 
of 3 METs or less result in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent is rated as 100 
percent disabled. 

With more than one episode of acute congestive heart failure 
in the past year, or workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, of left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent is rated as 60 
percent disabling.  

When workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
ECG, echocardiogram or chest X-ray, a 30 percent rating is 
assignable.  With workload of greater than 7 METs but not 
greater than 10 METS results in dyspnea, fatigue, angina, 
dizziness, or syncope; or continuous medication is required, 
10 percent is assignable.  38 C.F.R. § 4.104, Diagnostic Code 
7006 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).


Factual Background

The history of the veteran's atherosclerotic heart problems 
is reported in the section above relating to his other 
disability for which the Board has herein granted service 
connection.  


On recent VA examinations in October 1998, the veteran 
described his current symptoms as including angina about 
twice a week.  He had some dyspnea, fatigue and occasional 
dizziness.  Medications included Coumadin, atenolol, 
liosinopril, isosorbide dinitrate, Comprazole, atorvastatin 
and cyanocobalamin.  He reported that he was able to 
participate in activities of daily living such as personal 
hygiene, cooking, house cleaning and shopping.  He was able 
to drive a car and take out the trash.  He said he had 
usually worked as a long-haul truck driver, and had done that 
for the past 4 years, but was no longer employed.

On examination in October 1998, the fee-basis examiner, WL, 
M.D., noted that on his submaximal graded exercise test using 
a Bruce protocol, he exercised 6 minutes and 44 seconds to a 
maximal heart rate of 127 beats per minute and maximal MET 
level of 8.1.  Exercise was stopped at his request due to 
fatigue.  He denied chest pain but had mild dizziness at the 
end of the rest.  There was no ectopy or arrhythmias.  
Ischemia could not be evaluated since he was taking a beta-
blocker.  Maximal blood pressure was 132 systolic and 88 
diastolic.  With his poor exercise tolerance and a maximal 
MET level of 8.1, it was concluded that this would give him a 
safe estimated exercise level of 5-6 Mets.

The diagnosis was organic heart disease of the 
atherosclerotic type which would affect his usual occupation 
in that he would be able to sit quietly while sitting in his 
truck, but that he could not tolerate unloading or loading 
which was a common requirement for long-haul truck drivers.  
There was also some concern for recurrence of an infarction 
while driving.  The activities in which he would be affected 
were noted such as not doing heavy type work or over-
exerting.  He could do things such as lawn work with a seated 
mower, etc.

Several statements are in the file to the effect that the 
veteran is unable to continue in his job as a long haul truck 
driver.  He is currently not working.


Analysis

It is noted in passing that the assessment of the veteran's 
other, newly service-connected, atherosclerotic ramifications 
of the circulatory disability will, of course, be addressed 
when the case returns to the RO.  This current evaluation is 
alone for the cardiac manifestations of long standing.  

In that regard, since the regulations have changed during the 
pendency of the appeal, the veteran is entitled to 
application of those provisions (of old and new criteria) 
which are to his greatest advantage.  Interestingly enough, 
the older provisions are significantly more to his advantage, 
and as will be identified below, he will continue to be rated 
thereunder.  

Initially the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his cardiovascular 
disease is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his cardiovascular disease (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

Of record are both ongoing evaluative reports which identify 
the ongoing organic heart problems.  Also of record is a 
comprehensive and entirely adequate VA cardiovascular 
assessment undertaken in October 1998.  

The veteran takes a good number of medications which, when he 
is compliant, have seemingly had the effect of keeping some 
of his symptoms under better control.  While he continues to 
report having angina on a twice weekly basis, there is no 
sign of congestive heart failure.  He complains of periodic 
dizziness, but there is no evidence that more than light 
manual labor is not feasible.  He has had employment over the 
recent past as a trucker driver, and for several reasons, he 
may not be able to continue in that specific job.  
Nonetheless, he is able to do any number of other job-related 
activities and is not at all limited to only sedentary 
activities or work.  These findings, when compared to the 
requirements of the old criteria, are such as to which 
warrant a 60 percent rating and no more.

Comparatively speaking, however, under the revised criteria, 
his measured metabolic equivalent ranges from about 4-6 or 
so, which along with the absence of left ventricular ejection 
fraction or other more significant functional 
incapacitations, are findings which probably most accurately 
are reflected in a 30 percent rating, and in any event, 
certainly no more than 60 percent at most.  As noted above, 
he is entitled to those provisions which are to his best 
advantage.  Thus, since the 60 percent rating is sustainable 
under the old criteria, it is unnecessary to further assess 
him under the revisions.

It is noted that in the case of the veteran's heart disorder, 
there is neither contention nor evidence to sustain 
consideration of an evaluation under extraschedular criteria 
(38 C.F.R. § 3.321) as might relate to the need for frequent 
periods of hospitalization or extensive time off work for his 
heart disability other than as contemplated within schedular 
criteria cited above.  The RO has reached such a conclusion, 
and the Board concurs therewith.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 60 percent for organic heart disease 
due to coronary atherosclerosis.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Service connection for mesenteric and left lower extremity 
vascular occlusion with ischemic changes and emboli in the 
bowel and leg as secondary to service-connected organic heart 
disease due to coronary atherosclerosis is granted.

Entitlement to an evaluation in excess of 60 percent for 
organic heart disease due to coronary atherosclerosis is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

